IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39818

STATE OF IDAHO,                                )      2013 Unpublished Opinion No. 549
                                               )
       Plaintiff-Respondent,                   )      Filed: June 24, 2013
                                               )
v.                                             )      Stephen W. Kenyon, Clerk
                                               )
BRANDON NEIL CRUMP,                            )      THIS IS AN UNPUBLISHED
                                               )      OPINION AND SHALL NOT
       Defendant-Appellant.                    )      BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction          for   trafficking   in   methamphetamine      by
       manufacturing, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       Brandon Neil Crump appeals from his judgment of conviction for trafficking in
methamphetamine by attempted manufacturing. For the reasons set forth below, we affirm.
       In 2011, Crump was charged with one count of trafficking in methamphetamine or
amphetamine by manufacturing and one count of felony injury to a child. Pursuant to a plea
agreement, Crump pled guilty to trafficking in methamphetamine by attempted manufacture, I.C.
§§ 37-2732B(a)(3) and 18-204, and the state dismissed the charge of felony injury to a child.
Crump filed a motion to withdraw his guilty plea prior to sentencing. The district court denied
the motion and sentenced Crump to a unified term of four years, with a minimum period of
confinement of two years. Crump appeals.
       Crump argues the district court abused its discretion by denying his motion to withdraw
his guilty plea. Specifically, Crump contends the district court’s factual finding that Crump



                                              1
understood his guilty plea would expose him to a mandatory minimum sentence of two years is
not supported by substantial and competent evidence.
       Whether to grant a motion to withdraw a guilty plea lies in the discretion of the district
court and such discretion should be liberally applied. State v. Freeman, 110 Idaho 117, 121, 714
P.2d 86, 90 (Ct. App. 1986). Appellate review of the denial of a motion to withdraw a plea is
limited to determining whether the district court exercised sound judicial discretion as
distinguished from arbitrary action. Id. We defer to a trial court’s factual findings if supported
by substantial and competent evidence in the record. State v. Porter, 130 Idaho 772, 789, 948
P.2d 127, 144 (1997).
       In denying Crump’s motion to withdraw his guilty plea, the district court stated:
               I am familiar with the required standard on appeal examining this type of
       decision that an appeal from the denial of such a motion to allow the withdrawal
       of a guilty plea results in the burden being on the moving party--in this case Mr.
       Crump--to establish that there is a claimed abuse of discretion.
               I further recognize that in the proper exercise of discretion, the Court is
       required to identify the conflicting factors which should bear on the decision and
       must arrive at a resolution which is based on a well-reasoned consideration of the
       factors that have been identified.
               So what do we have in this situation? We have Mr. Crump who entered a
       plea of guilty in front of Judge Reinhardt. The issue presented initially--and I’ll
       cover that--is, is there an agreement? Well, there is an agreement. It’s a written--
       it’s a written agreement that appears to me to be written, but the agreement does
       appear to be ambiguous, at least in certain respects.
               If there is ambiguity, which there appears to be, that ambiguity can be
       clarified by what I’m going to characterize as parts of the oral agreement.
               Now, Mr. Crump testified that he knew that he was ineligible for a
       retained jurisdiction. He testified that he knew that he was facing a fixed term in
       prison of two years by agreeing to the amended plea agreement. So instead of
       facing five years in prison as a minimum, he was facing two years in prison as a
       minimum.
               I could go ahead and simply state at this point that he did know what he
       was getting into when he entered the plea of guilty.

       The plea agreement, signed by Crump, indicated the state agreed to amend the charge of
trafficking in methamphetamine, carrying a sentence of “5 fixed-Life,” to trafficking in
methamphetamine by attempted manufacture, carrying a sentence of “2 fixed-15 years.” This
agreement also indicated the state would limit its sentencing recommendation to a unified term




                                                2
of four years, with a minimum period of confinement of two years. At the change of plea
hearing, the following exchange took place:
              [COURT]     Okay. So an amended information has been filed in this
                   case charging you, Mr. Crump with trafficking--or attempting to
                   manufacturing a methamphetamine or amphetamine by extracting
                   ephedrine or pseudoephedrine and making it into
                   methamphetamine.
                          Do you understand what they say you did?
              [CRUMP]     Yes, sir.
              [COURT]     Is the punishment two to 15 years and a fine from 10 to
                   50,000? Is that--
              [PROSECUTOR]        That is correct, Your Honor.
              [COUNSEL] Yes, sir.
              [COURT]     Okay. Do you understand that’s the maximum punishment
                   that can be imposed in the event that you plead guilty to this
                   offense?
              [CRUMP]     Yes, Your Honor.
              [PROSECUTOR]        And it’s a fixed minimum of two.
              [COURT]     Okay. So that’s a fixed two followed by an indeterminate
                   13. So two to 15.
                          Do you understand that?
              [CRUMP]     Yes, sir.

At the hearing on Crump’s motion to withdraw his guilty plea, the following exchange took
place:
              [PROSECUTOR]         Okay. And is it your testimony that [Counsel]
                   never told you that this was a mandatory minimum prison sentence
                   case?
              [CRUMP]      Um, can you repeat that again, please?
              [PROSECUTOR]         Are you telling us that she never once told you that
                   you were looking at a mandatory minimum prison sentence?
              [CRUMP]      She said that I was not eligible for a Rider. That’s what she
                   told me.
              [PROSECUTOR]         Okay. What did she talk to you about the prison
                   sentence?
              [CRUMP]      Nothing.
              [PROSECUTOR]         Okay. So she told you, though, you’re not eligible
                   for a Rider?
                   ....
                           So if your attorney tells you you are not eligible for a
                   retained jurisdiction, why is it you’re here today saying that you
                   thought you were?
              [CRUMP]      Because when I looked at the plea agreement that I signed--
                   that I was signing, that it didn’t say that on there.

                                              3
              [PROSECUTOR]         It didn’t say what?
              [CRUMP]      That is was a mandatory minimum.
              [PROSECUTOR]         Okay. What does “two years fixed” mean to you,
                   sir?
                   ....
              [CRUMP]      Two years fixed? That means that I would do two years.
              [PROSECUTOR]         Okay. No confusion. Right?
              [CRUMP]      Mm-hmm.
              [PROSECUTOR]         And when the Judge talked to you at your
                   sentencing hearing or at your plea hearing, he covered that several
                   times. Right?
                   ....
              [CRUMP]      Can you repeat it now?
              [PROSECUTOR]         At the time that you pled guilty to this offense--
              [CRUMP]      Mm-hmm.
              [PROSECUTOR]         --the Judge covered the fact that it was a fixed two
                   several times, didn’t he?
              [CRUMP]      Yeah.
              [PROSECUTOR]         You didn’t express any confusion, did you?
              [CRUMP]      No.

This review of the record demonstrates the district court’s factual finding that Crump understood
his guilty plea would expose him to a mandatory minimum sentence of two years is supported by
substantial and competent evidence. Therefore, Crump has not demonstrated the district court
abused its discretion by denying his motion to withdraw his guilty plea. Accordingly, Crump’s
judgment of conviction for trafficking in methamphetamine by attempted manufacturing is
affirmed.
       Chief Judge GUTIERREZ and Judge LANSING, CONCUR.




                                               4